DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed June 04, 2021. 
Claims 1, 5-7, 9-12, 15, and 17-20 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
The previous objection to the specification has been withdrawn in response to the submitted amendments to the specification.
The previous rejections under 35 USC 112(b) have been withdrawn in response to the submitted amendments. 
Applicant’s arguments filed June 04, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Claim 1, as amended, recites a system for delivery of items including, among other features, "a plurality of receptacles for receiving items, the plurality of receptacles located at a unit delivery facility of a distribution network," "a memory storing a plurality of recipient scores, each recipient score associated with a recipient of a plurality of recipients, and receptacle information," "a scanning device," and "one or more processors in communication with the memory and the scanning device." While Applicant does not necessarily agree with the Examiner's articulation of the alleged abstract idea in the Office, Action, Applicant nevertheless respectfully submits that these features, when taken in the context of the other features of Claim 1 considered as a whole, integrate the alleged abstract idea into a practical application that imposes a meaningful limit on the identified judicial exception.
 For example, the plurality of receptacles located at a unit delivery facility of a distribution network as recited in amended Claim 1, in combination with the recited scanning device and the other features of Claim 1, work together to provide a technological solution to the problem of efficiently utilizing a limited number of non-assigned common item receptacles in a unit delivery facility. There are frequently more items received at a unit delivery facility frequently than there are common receptacles available, and assigning items randomly or on a first-come, first-served basis results in inefficient allocation of limited receptacles. See, e.g., Specification, 11 [0025]-[0026], [0071]. By including a receptacle management system that allocates limited receptacle capacity by determining and implementing a recipient score threshold based on the items expected to be received within a specified time period, the system recited in Claim 1 recites a practical application that addresses disadvantages of existing receptacle management implementations. Claims 12 and 17 recite similar features, and are thus directed to practical applications for the same reasons. Because Claims 1, 12, and 17 recite practical applications of the alleged abstract idea, the claims of the present application cannot be considered to be directed to an abstract idea.
Examiner respectfully disagrees. The plurality of receptacles in these steps are recited at a high level of generality, i.e., as a generic receptacle performing a generic item storage function. The memory, destination device, scanning device, and processor limitations are no more than mere instructions to apply the exception using a generic computer component. The instant claims recital of memory, scanning device, and processor is merely the use of a computer as a tool for performing the identified abstract idea. Improving the performance of the abstract idea by using a computer as a tool does not materially alter the patent eligibility of the claimed subject matter. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp.
The problem discussed in [0025]-[0026] and [0071] is a business problem of the inefficiency of storing large items for pickup by recipients. The identified improvements argued by Applicant (i.e. a score threshold) are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Even if the present claims were directed to an abstract idea under Step 2A of the eligibility analysis, they recite additional elements that amount to significantly more than the identified judicial exception, and are therefore eligible under Step 2B. Specifically, the technological solution recited in the claims-the use of a receptacle management system that allocates limited receptacle capacity by determining and implementing a recipient score threshold based on the items expected to be received within a specified time period-represents "significantly more" than an abstract idea. The above-mentioned problems, associated with the inefficient allocation of a limited number of receptacles at a unit delivery facility, are specific to the facilities and technological environment of a distribution network which distributes a large number of items to many recipients over a wide geographical area. The solution set forth in the claims is directed to this problem, which specifically arises in this technological environment. The "abstract idea" (as it is identified in the Office Action) of simply "assigning item receptacles in a computer environment," does not solve the technological problems associated with inefficient receptacle allocation as set forth in the specification as filed. Rather, it is the technological solution set forth in the claims, which extends beyond the purported abstract idea, that solves these problems. Thus, the claims as a whole amount to significantly more than an abstract idea. 
Because the claims recite a technological solution to a technological problem, the claims are not directed to an abstract idea under step 2A of the two-part test for subject matter eligibility, and in any case amount to significantly more than an abstract idea under step 2B of the two-part test. As such, Applicant respectfully requests withdrawal of the rejection of the claims under 35 U.S.C. § 101. 
Examiner respectfully disagrees. Addressing a problem specific to the facilities and technological environment of a distribution network which distributes a large number of items to many recipients over a wide geographical area is merely limiting the field of use of the identified abstract idea. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The identified improvements argued by Applicant (i.e. a score threshold) are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology.

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
In addition to their dependence from allowable independent Claim 1, Applicant respectfully submits that Irwin and Lopez further fail to teach or suggest the additional features recited in Claims 5, 6, and 9. Claim 5, from which Claim 6 depends, recites in part "obtain, using the scanning device, an image of an asset tag corresponding to the receptacle to which the item is assigned." Claim 9 recites in part "periodically scan asset tags corresponding to unoccupied receptacles of the plurality of receptacles." However, the portions of Irwin cited in the Office Action as disclosing these features only disclose scanning an item (p. 13-14, regarding Claim 5) or statistics and receipt information associated with box or locker information (p. 15, regarding Claim 9). None of the cited portions of Irwin, nor any other portions of Irwin or Lopez, teach or suggest the use of a scanning device to scan asset tags corresponding to receptacles. Accordingly, Applicant respectfully requests withdrawal of the rejection of Claims 5, 6, and 9 under 35 U.S.C. § 103 and allowance of the claims. Applicant respectfully directs the Examiner's attention to FIGS. 1A-iC of the present application and the corresponding description in 11 [0029]-[0030] and [0045] of the Specification with regard to "asset tags" as described in the present disclosure.
Examiner respectfully disagrees. Examiner notes first that the scanning device is not required by the claims to be carried by the delivery person and in the Irwin reference the interface 150 (Irwin [0098]) is included within the control unit 144. The asset tags described in specification [0029]-[0030] and [0045] are permissively located inside of the receptacles and the claims only require that the asset tags correspond to the receptacle, which Examiner notes according to the broadest reasonable of the claim does not require the asset tag be physically attached to the receptacle. Examiner recommends clarifying the nature and location of the asset tag in line with the permissive language used in the specification and pointed to by Applicant.

Regarding the previous rejection under 35 U.S.C. 103, Applicant’s remaining arguments have been considered but are moot in view the new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-11 and 17-20 recite a combination of devices and therefore recite a machine.
Claims 12-16 recite a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 12, and 17, as a whole, are directed to the abstract idea of receiving recipient information, determining a recipient score, and assigning a delivery receptacle to an item based on the  Secured Mail Solutions LLC v. Universal Wilde, Inc.) because the instant claims obtain recipient information to communicate information about assigning an item to a receptacle. See MPEP 2106.04(a)(2)(I). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) because the instant claims are assigning receptacles to balance the priority of different delivery items. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by observing a recipient of an item, determining the recipient score, and evaluating the recipient score to determine a receptacle. The method of organizing human activity or mental process of “receiving recipient information, determining a recipient score, and assigning a delivery receptacle to an item based on the recipient score,” is recited by claiming the following limitations: receiving receptacle availability, receiving item quantity, receiving a recipient scores, determining a score threshold, determining an intended recipient, retrieving the recipient score, identifying scores that satisfy a threshold, and assigning the item to a receptacle. The mere nominal recitation of a plurality of receptacles, a memory, a destination device, a scanning device, and a processor does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 6-7, 10-11, 13, 16, and 20, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: sending a notification, displaying receptacle information, determining a second recipient, retrieving a second recipient score, 
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 12, and 17 recite the additional elements: a plurality of receptacles, a memory, a destination device, a scanning device, and a processor which are used to perform the receiving, determining, retrieving, identifying, and assigning steps. The plurality of receptacles in these steps are recited at a high level of generality, i.e., as a generic receptacle performing a generic item storage function. These memory, destination device, scanning device, and processor limitations are no more than mere instructions to apply the exception using a generic computer component. The scanning items to obtain images of items step is recited at a high level of generality (i.e., as a general means of gathering item data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of assigning item receptacles in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an 
Alice/Mayo Framework Step 2B:
Claims 1, 12, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a memory, a destination device, a scanning device, and a processor. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.); processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services); presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies); storing and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies); and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a plurality of receptacles (Specification [0024], [0025], [0027]), a memory (Specification [0032]), a destination device (Specification [0035]), a scanning device (Specification [0036]), and a processor 
With regards to Claims 5, 9, 10, 14, and 18-19, the additional elements do not amount to significantly more than the judicial exception. Claims 5, 9, 14, and 18-19 recite a generic computer performing generic computer functions by reciting transmitting a message, storing an association, updating receptacle information, updating item information, updating threshold information, and updating score information. Claims 5, 10, and 14 recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by obtaining an image and receiving updated availability information. See MPEP 2106.05(g). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any 
Remaining Claims:
With regards to Claims 2-4, 8, and 15, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (U.S. P.G. Pub. 2015/0371187 A1), hereinafter Irwin, in view of Lievens et al. (U.S. P.G. Pub. 2014/0279663 A1), hereinafter Lievens.

Claim 1. 
Irwin discloses a system for delivery of items comprising: 
a plurality of receptacles for receiving items, the plurality of receptacles located at a unit delivery facility of a distribution network (Irwin [0067], [0078]-[0079] storage unit contains a plurality of receptacles; [0129], [0281] boxes are conventional P.O. boxes located at a post office); 
a memory storing a plurality of recipient scores, each recipient score associated with a recipient of a plurality of recipients, and receptacle information (Irwin [0149], [0151] user database; [0149], [0150] storage database); and 
a scanning device (Irwin [0098] scanner for reading visual identifier may comprise an interface such as a camera); and 
one or more processors in communication with the memory and the scanning device (Irwin [0132]-[0134] processor), the one or more processors configured to:
receive receptacle availability information indicating available receptacle capacity of the plurality of receptacles and item quantity information, the item quantity information including a number of items to be distributed at the unit delivery facility within a specified time period and intended recipients of the items (Irwin [0223], [0240], [0245], [0247], [0286], [0307], [0312] receive information relating to available capacity); 
determine that the number of items or intended recipients exceeds the available receptacle capacity (Irwin [0155], [0307], [0312] determine if a storage receptacle is available);
Regarding the following limitation: 
determine a score threshold in response to determining that the number of items or intended recipients exceeds the available receptacle capacity;
Irwin discloses using priority based information in situations where capacity is limited (Irwin [0155], [0306] priority is assigned based on data related to historical activity of the intended recipient wherein higher priority is given if the recipient is frequent and/or efficient). However, Irwin does not disclose determining a score threshold in response to determining that the number of items or intended recipients exceeds the available receptacle capacity, but Lievens does (Lievens [0072] determine if the estimated volume or number of parcels stored is within a predetermined percentage of the attended delivery/pickup location’s capacity; [0070], [0071] estimate available capacity; [0073] determine capacity based on characteristics of the intended recipients). 
One of ordinary skill in the art would have recognized that applying the known technique of estimating future capacity using characteristics of intended recipients and comparing that to a predetermined percentage of the location capacity of Lievens to Irwin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lievens to the teaching of Irwin would have yielded predictable results because the level of ordinary 
Irwin discloses:
obtain, from the scanning device, an image of an item to be delivered (Irwin [0098] scanner for reading visual identifier may comprise an interface such as a camera; [0138] interface may receive information relating to a scanned item; [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient); 
determine an intended recipient of the item based on the obtained image (Irwin [0304]-[0305] determine if user is registered in the user database; [0324]-[0325], [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient); 
retrieve, from the database, the recipient score corresponding to the determined intended recipient (Irwin [0155], [0306] priority is assigned based on data related to historical activity of the intended recipient wherein higher priority is given if the recipient is frequent and/or efficient); and 
Regarding the following limitation:
assign the item for delivery to one of the receptacles based on the recipient score, the score threshold, and the receptacle information.
Irwin discloses assigning the item to one of the receptacles based on the recipient score and the receptacle information (Irwin [0281], [0312] receptacle is assigned; [0155], [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose using a predetermined score threshold, but Lievens does (Lievens [0072] determine if the estimated volume or number of parcels stored is within a predetermined percentage of the attended delivery/pickup location’s capacity; [0070], [0071] estimate available capacity; [0073] determine capacity based on characteristics of the intended recipients).  One of ordinary skill in the art would have been motivated to include the teachings of Lievens in the system of Irwin for the same reasons discussed above.

Claim 2. 
Irwin in view of Lievens teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses:
wherein each recipient score is determined based on one or more of an initial recipient score value, historical data corresponding to timing of retrieval of items by the recipient, and a status of the recipient (Irwin [0155], [0306] priority is assigned based on data related to historical activity of the intended recipient wherein higher priority is given if the recipient is frequent and/or efficient).

Claim 3. 
Irwin in view of Lievens teaches all of the elements of claim 2, as shown above. Additionally, Irwin discloses:
wherein the status of the recipient corresponds to a prioritized status requested by the recipient (Irwin [0155], [0306] priority is assigned based on data related to historical activity of 

Claim 4. 
Irwin in view of Lievens teaches all of the elements of claim 2, as shown above. Additionally, Irwin discloses: 
wherein the historical data corresponding to timing of retrieval corresponds to delay in retrieval of items by the recipient (Irwin [0306] efficiency may refer to how quickly an intended recipient has responded to and/or picked up an item in response to a notification that an item is available for pickup).

Claim 5. 
Irwin in view of Lievens teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses wherein the one or more processors are further configured to: 
obtain, using the scanning device, an image of an asset tag corresponding to the receptacle to which the item is assigned (Irwin [0098] scanner for reading visual identifier may comprise an interface such as a camera; [0138] interface may receive information relating to a scanned item; [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient; [0281], [0312] receptacle is assigned);
transmit a message indicative of the item being placed into the receptacle to which the item is allocated (Irwin [0162], [0198], [0205], [0230], [0291], [0294], [0296], [0310], [0315], [0332], [0334] provide recipient notice of an item for pickup along with information required to retrieve the item); and 
store an association between the item and the receptacle (Irwin [0117], [0309], [0314], [0351], [0353] associate access information with the receptacle containing the parcel).

Claim 6. 
Irwin in view of Lievens teaches all of the elements of claim 5, as shown above. Additionally, Irwin discloses wherein the one or more processors are further configured to 
send an electronic notification to a device or account associated with the intended recipient, the electronic notification comprising at least one of a receptacle identifier and machine readable information operable to unlock an electronic lock (Irwin [0162], [0198], [0205], [0230], [0291], [0294], [0296], [0310], [0315], [0332], [0334] provide recipient notice of an item for pickup along with information required to retrieve the item).

Claim 7. 
Irwin in view of Lievens teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses wherein the one or more processors are further configured to 
cause the destination device to display a receptacle identifier corresponding to the receptacle to which the item is assigned (Irwin [0312] receptacle is assigned).

Claim 8. 
Irwin in view of Lievens teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses: 
wherein the plurality of receptacles comprise lockable item receptacles located in a publicly accessible area of a unit delivery facility (Irwin [0281] the default storage unit may 

Claim 9. 
Irwin in view of Lievens teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses wherein the processor of the destination device is further configured to 
periodically scan asset tags corresponding to unoccupied receptacles of the plurality of receptacles and to cause, at least in part, an update to one or more of the receptacle information, the recipient scores and the score threshold based at least in part on the images of asset tags (Irwin [0128] P.O. Box and Locker number; [0230] statistics updates are periodically requested; [0240] update statistics; [0241] send status and statistics updates)

Claim 10. 
Irwin in view of Lievens teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses wherein the one or more processors are further configured to: 
obtain, using the scanning device, an image of a second item to be delivered (Irwin [0191]-[0192] determine if there is another item for deposit; [0098] scanner for reading visual identifier may comprise an interface such as a camera; [0138] interface may receive information relating to a scanned item; [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient);
determine, based on the image, a second intended recipient of the second item (Irwin [0191]-[0192] determine if there is another item for deposit; [0304]-[0305] determine if user is registered in the user database; [0324]-[0325], [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient); 
retrieve, from the database, a second recipient score corresponding to the second recipient (Irwin [0191]-[0192] determine if there is another item for deposit; [0155], [0306] priority is assigned based on data related to historical activity of the intended recipient wherein higher priority is given if the recipient is frequent and/or efficient); 
Regarding the following limitation:
determine, based at least in part on the second recipient score and the predetermined score threshold, that the second item will not be assigned to any of the receptacles; and 
Irwin discloses determining, based at least in part on the second recipient score, that the second item will not be assigned to any of the receptacles (Irwin [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose using a predetermined score threshold, but Lievens does (Lievens [0072] determine if the estimated volume or number of parcels stored is within a predetermined percentage of the attended delivery/pickup location’s capacity; [0070], [0071] estimate available capacity; [0073] determine capacity based on characteristics of the intended recipients).  One of ordinary skill in the art would have been motivated to include the teachings of Lievens in the system of Irwin for the same reasons discussed above in claim 1.
cause a destination device to display an indication that the second item is not assigned to a receptacle (Irwin [0283] item is designated for alternate delivery; [0305] [0307], [0312] send item to a different delivery location).

Claim 11. 
Irwin in view of Lievens teaches all of the elements of claim 10, as shown above. Additionally, Irwin discloses wherein the one or more processors are further configured to 
cause the destination device to display an identifier of a storage location, other than the plurality of receptacles, in which the item should be placed (Irwin [0283] item is designated for alternate delivery; [0305] [0307], [0312] send item to a different delivery location).

Claim 12. 
Irwin discloses a method for distributing items to recipients, the method comprising: 
receiving receptacle availability information indicating available receptacle capacity of a plurality of receptacles at a unit delivery facility of a distribution network (Irwin [0067], [0078]-[0079] storage unit contains a plurality of receptacles; [0129], [0281] the default storage unit may comprise a vast number of storage receptacles, and may be located, at, for example, a post office); 
receiving item quantity information including a number of items to be distributed at the unit delivery facility within a specified time period and intended recipients of the items (Irwin [0191]-[0192] determine if there is another item for deposit; [0288], [0304], [0311] receive item information; Fig. 10J Item 502F, [0281] receive request for delivery of an item); 
receiving a plurality of recipient scores corresponding to the intended recipients associated with the items to be distributed (Irwin [0149], [0151] user database; [0149], [0150] storage database); 
determining that the number of items or intended recipients exceeds the available receptacle capacity (Irwin [0155], [0307], [0312] determine if a storage receptacle is available);
Regarding the following limitation:
determining a score threshold in response to determining that the number of items or intended recipients exceeds the available receptacle capacity, based on the receptacle availability information, the item quantity information, and the recipient scores; 
Irwin discloses determining recipient priority and items for deposit (Irwin [0191]-[0192] determine if there is another item for deposit; [0149], [0151] user database; [0149], [0150] storage database; [0281], [0312] receptacle is assigned; [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose determining a score threshold in response to determining that the number of items or intended recipients exceeds the available receptacle capacity, based on the receptacle availability information, the item quantity information, and the recipient scores, but Lievens does (Lievens [0072] determine if the estimated volume or number of parcels stored is within a predetermined percentage of the attended delivery/pickup location’s capacity; [0070], [0071] estimate available capacity; [0073] determine capacity based on characteristics of the intended recipients).  One of ordinary skill in the art would have been motivated to include the teachings of Lievens in the system of Irwin for the same reasons discussed above in claim 1.
Irwin discloses:
scanning individual items to obtain images of the individual items (Irwin [0098] scanner for reading visual identifier may comprise an interface such as a camera; [0138] interface may receive information relating to a scanned item; [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient); 
determining intended recipients of the individual items based on the images (Irwin [0304]-[0305] determine if user is registered in the user database; [0324]-[0325], [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient); 
determining the recipient scores corresponding to the intended recipients of the items (Irwin [0155], [0306] priority is assigned based on data related to historical activity of the intended recipient wherein higher priority is given if the recipient is frequent and/or efficient); 
Regarding the following limitation:
identifying items with intended recipients having recipient scores that satisfy the score threshold; and 
Irwin discloses identifying items with recipients having priority (Irwin [0155], [0306] priority is assigned based on data related to historical activity of the intended recipient wherein higher priority is given if the recipient is frequent and/or efficient; [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose using a score threshold, but Lievens does (Lievens [0072] determine if the estimated volume or number of parcels stored is within a predetermined percentage of the attended delivery/pickup location’s capacity; [0070], [0071] estimate available capacity; [0073] determine capacity based on characteristics of the intended recipients). One of ordinary skill in the art would have been motivated to include the teachings of Lievens in the system of Irwin for the same reasons discussed above in claim 1.
Irwin discloses:
placing the identified items into receptacles of the plurality of receptacles (Irwin [0281], [0312] receptacle is assigned; [0307] availability determined on the basis of priority given to item or recipient).

Claim 13. 
Irwin in view of Lievens teaches all of the elements of claim 11, as shown above. Irwin does not disclose the following limitations, but Lievens does: 
identifying items with intended recipients having recipient scores that do not satisfy the score threshold (Lievens [0072] system may determine that the attended delivery/pickup location is unavailable to accept additional deliveries if it is over a predetermined percentage of the capacity); and
determining that the items with intended recipients having recipient scores that do not satisfy the score threshold will not be placed into receptacles of the plurality of receptacles (Lievens [0072] system may determine that the attended delivery/pickup location is unavailable to accept additional deliveries if it is over a predetermined percentage of the capacity). 
One of ordinary skill in the art would have been motivated to include the teachings of Lievens in the system of Irwin for the same reasons discussed above in claim 1.

Claim 14. 
Irwin in view of Lievens teaches all of the elements of claim 11, as shown above. Additionally, Irwin discloses: 
receiving subsequent receptacle availability information indicating that an item has been retrieved from a receptacle (Irwin [0236], [0238], [0240], [0245] status update; [0355] successful retrieval); and 
causing an update to the recipient score corresponding to the intended recipient of the item based on an elapsed time between placing the item into the receptacle and receiving the subsequent receptacle availability information (Irwin [0355] update databases indicating successful retrieval; [0306] efficiency refers to how quickly an intended recipient has responded to and/or picked up an item in response to a notification that an item is available for pickup).

Claim 15. 
Irwin in view of Lievens teaches all of the elements of claim 14, as shown above. Additionally, Irwin discloses:
wherein the update to the recipient score increases a probability that subsequent items associated with the intended recipient will be placed into a receptacle if the elapsed time is 

Claim 16. 
Irwin in view of Lievens teaches all of the elements of claim 11, as shown above. Additionally, Irwin discloses: 
causing, at least in part, an electronic notification to be sent to a device or account corresponding to the intended recipient, the electronic notification comprising at least one of a receptacle identifier and machine readable information operable to unlock an electronic lock (Irwin [0162], [0198], [0205], [0230], [0291], [0294], [0296], [0310], [0315], [0332], [0334] provide recipient notice of an item for pickup along with information required to retrieve the item).

Claim 17. 
Irwin discloses a system for managing a plurality of receptacles for distributing items to recipients, the system comprising: 
means for maintaining receptacle availability information indicative of unoccupied receptacle capacity in a unit delivery facility of a distribution network (Irwin [0067], [0078]-[0079] storage unit contains a plurality of receptacles; [0129], [0281] the default storage unit may comprise a vast number of storage receptacles, and may be located, at, for example, a post office; [0149], [0150] storage database); 
means for maintaining item information indicative of a number of items to be received for distribution via the unit delivery facility within a specified time period and intended recipients of items (Irwin [0149], [0150] storage database; [0191]-[0192] determine if there is another item for deposit; Fig. 10J Item 502F, [0281] receive request for delivery of an item; [0304], [0311] receive item information); 
means for maintaining recipient score information corresponding to a plurality of intended recipients associated with the unit delivery facility (Irwin [0149], [0151] user database); 
means for determining that the number of items or intended recipients exceeds the unoccupied receptacle capacity (Irwin [0155], [0307], [0312] determine if a storage receptacle is available);
Regarding the following limitation:
means for determining a score threshold for allocation of the items to unoccupied receptacles in response to determining that the number of items or intended recipients exceeds the unoccupied receptacle capacity, based on the receptacle availability information, the item information, and the recipient score information; and 
Irwin discloses determining recipient priority and items for deposit (Irwin [0191]-[0192] determine if there is another item for deposit; [0149], [0151] user database; [0149], [0150] storage database; [0281], [0312] receptacle is assigned; [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose means for determining a score threshold for allocation of the items to unoccupied receptacles in response to determining that the number of items or intended recipients exceeds the unoccupied receptacle capacity, based on the receptacle availability information, the item information, and the recipient score information, but Lievens does (Lievens [0072] determine if the estimated volume or number of parcels stored is within a 
Regarding the following limitation:
means for assigning individual items to unoccupied receptacles based on the recipient score information and the score threshold.
Irwin discloses assigning the item to one of the receptacles based on the recipient score (Irwin [0281], [0312] receptacle is assigned; [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose using a score threshold, but Lievens does (Lievens [0072] determine if the estimated volume or number of parcels stored is within a predetermined percentage of the attended delivery/pickup location’s capacity; [0070], [0071] estimate available capacity; [0073] determine capacity based on characteristics of the intended recipients). One of ordinary skill in the art would have been motivated to include the teachings of Lievens in the system of Irwin for the same reasons discussed above in claim 1.

Claim 18. 
Irwin in view of Lievens teaches all of the elements of claim 17, as shown above. Additionally, Irwin discloses 
wherein the means for maintaining receptacle availability information, the means for maintaining item information, and the means for determining a score threshold are each configured to update on a periodic schedule (Irwin [0230] statistics updates are periodically requested; [0240] update statistics; [0241] send status and statistics updates).

Claim 19. 
Irwin in view of Lievens teaches all of the elements of claim 17, as shown above. Additionally, Irwin discloses
wherein the means for maintaining recipient score information is configured to update on an event-based schedule (Irwin [0237] a customer update message is an update relating to customers who have used the storage unit; [0240] update statistics; [0241] send status and statistics updates).

Claim 20. 
Irwin in view of Lievens teaches all of the elements of claim 17, as shown above. Additionally, Irwin discloses:
means for sending electronic notifications to recipients associated with the items assigned to unoccupied receptacles (Irwin [0162], [0198], [0205], [0230], [0291], [0294], [0296], [0310], [0315], [0332], [0334] provide recipient notice of an item for pickup along with information required to retrieve the item).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628